Citation Nr: 0023309	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  99-10 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for residuals of a hiatal 
hernia repair, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel






INTRODUCTION


The veteran had active military service from August 1976 to 
August 1980.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  The 
present appeal arises from a March 1998 rating decision, in 
which the RO denied the veteran's claim for an increased 
rating for residuals of a hiatal hernia repair.  The disorder 
was determined to be 30 percent disabling, with an effective 
date from November 1994.  The veteran filed an NOD in April 
1998, and the RO issued an SOC in May 1999.  The veteran 
filed a substantive appeal in July 1999.  

REMAND

The veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet.App. 49, 
55 (1990).  That is, the Board finds that he has submitted a 
claim which is plausible.  This finding is based in part on 
the veteran's assertion that his service-connected hiatal 
hernia is more severe than previously evaluated.  See Jackson 
v. West, 12 Vet.App. 422, 428 (1999), citing Proscelle v. 
Derwinski, 2 Vet.App. 629 (1992).

A review of the claims file reflects that in January 1981, 
the veteran was service connected for residuals of a hiatal 
hernia repair, and awarded a 10 percent disability rating.  

In December 1994, the RO received a statement from Stephen 
Sowinski, M.D., dated that same month.  Dr. Sowinski reported 
that the veteran had been under his medical care for the 
previous few years, for a hiatal hernia secondary to surgery 
performed several years ago.  The condition, Dr. Sowinski 
noted, had progressively gotten worse over the years.  

In July 1995, the veteran was medically examined for VA 
purposes.  The examiner noted that the veteran had been 
diagnosed with a hiatal hernia in 1977 and undergone repair 
in 1978.  The veteran complained of a six to seven year 
intermittent difficulty swallowing.  Furthermore, he reported 
a sensation of food sticking in his upper sternum area, and 
that this occurred daily during meals.  The veteran also 
complained of regurgitating daily undigested food.  He did 
not report any abdominal pain, melena, BRBPR (bright red 
blood per rectum), or abnormal bowel movements.  The examiner 
noted the veteran's weight as stable, 180-190 pounds.  The 
examiner's diagnosis was hiatal hernia, status post operative 
procedure in 1978.  

In September 1996, the veteran submitted to the RO a 
statement from Dr. Sowinski, dated in May 1996.  Dr. Sowinski 
reported that the veteran was under his medical care for a 
hiatal hernia with symptomatic dysphagia, pyrosis and reflux 
associated with appreciable substernal pain.  

In a December 1996 rating action, the RO increased the 
veteran's disability rating for a hiatal hernia to 30 
percent.  

Thereafter, the RO received medical records from Western 
Queens Community Hospital, as well as the VA Medical Center 
(VAMC) New York, dated in April 1997.  These records noted 
the veteran's treatment for pneumonia as well as for 
depression.  

In November 1997, the veteran submitted to the RO a VA Form 
21-4138 (Statement in Support of Claim), in which he 
requested an increased rating for his service-connected 
residuals of a hiatal hernia repair.  The veteran submitted 
an additional statement from Dr. Sowinski, dated in October 
1997.  Dr. Sowinski noted that the veteran had developed a 
ventral hernia secondary to a previous surgery on his 
abdomen.  He noted that the hernia was reducible, although it 
intermittently protruded, causing nausea, vomiting and pain.  
Dr. Sowinski indicated that the veteran would probably 
require further surgery in the future.  

In November 1997, the veteran was medically examined for VA 
purposes.  The examiner noted that the veteran suffered from 
a ventral hernia of the right mesogastrium, which was 
reducible, and supported by a truss.  The examiner's 
diagnosis was incisional hernia, reducible.  

In a March 1998 rating decision, the RO denied the veteran an 
increased rating for residuals of a hiatal hernia repair.  
The following month, the veteran submitted an NOD, in which 
he reported that he experienced constant pain, nausea, 
vomiting, and difficulty swallowing associated with his 
hiatal hernia.   In May 1998, the RO received a statement 
from Dr. Sowinski, dated that same month.  Dr. Sowinski noted 
that the veteran suffered from a hiatal hernia with 
symptomatic dysphasia, pyrosis and reflux with appreciable 
substernal pain and occasional vomiting.  He also indicated 
that the veteran suffered from a ventral hernia secondary to 
a previous surgery in the abdomen.  

In January 1999, the veteran submitted VAMC New York medical 
records, dated from June 1996 to December 1998.  These 
records noted the veteran's treatment and hospitalization for 
depression.  

The RO has assigned a 30 percent evaluation for the veteran's 
residuals of a hiatal hernia repair, in accordance with the 
criteria set forth in the rating schedule.  In doing so, 
specific consideration was given to 38 C.F.R. § 4.115, 
Diagnostic Code (DC) 7346.  Under DC 7346, "Hernia, 
hiatal:" a 30 percent rating is warranted for persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  The 
highest, or 60 percent, rating, may be assigned for symptoms 
of pain, vomiting, material weight loss and hematemesis or 
melena with moderate anemia; or other symptom combinations 
productive of severe impairment of health.  38 C.F.R. § 
4.115, Diagnostic Code 7346 (1999).  

As noted above, the veteran's last VA examination was in 
November 1997, nearly 3 years ago.  At that time, no specific 
clinical findings were reported with respect to any residuals 
of a hiatal hernia repair, although the veteran was noted to 
suffer from a ventral hernia.  In May 1998, the RO received a 
statement from Dr. Sowinski, in which he indicated that he 
had been treating the veteran for a hiatal hernia, and that 
the condition was symptomatic of dysphagia, pyrosis and 
reflux with appreciable substernal pain and occasional 
vomiting.  This is the most recent medical evidence 
pertaining to the veteran's service-connected disability.  

The Board is not competent to ascertain the degree to which a 
disability has manifested itself without a solid foundation 
in the record, grounded in medical evidence.  See Rucker v. 
Brown, 10 Vet.App. 67, 74 (1997), citing Colvin v. Derwinski, 
1 Vet.App. 171, 174 (1991).  While Dr. Sowinski's findings 
appear to reflect the veteran's hiatal hernia is more 
appropriately rated as 30 percent disabling, it has been more 
than two years since those findings were reported, and given 
the lack of a recent VA examination, the Board believes the 
veteran should undergo an additional medical examination to 
better assess his current level of disability.  

Accordingly, further appellate consideration will be deferred 
and the veteran's increased rating claim for residuals of a 
hiatal hernia repair, is REMANDED to the RO for the following 
action:

1. The RO should obtain the names and 
addresses of all medical care providers 
(VA or non-VA), if any, who have treated 
the veteran for any residuals of a hiatal 
hernia repair since May 1998.  The RO 
should request that the veteran furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA source 
identified.  The RO should attempt to 
obtain any such private treatment records, 
and any additional VA medical records not 
already on file which may exist, and 
incorporate them into the claims folder.  

2. The veteran should be scheduled for a 
medical examination to re-evaluate the 
nature and extent of his service-connected 
residuals of a hiatal hernia repair.  
Before evaluating the veteran, the 
examiner should review the claims folder, 
including a copy of this Remand and any 
evidence added to the record.  A notation 
that such review was undertaken should be 
made in the examination report.  The 
examiner's report should fully set forth 
all current complaints, pertinent clinical 
findings, and diagnoses.  In particular, 
the examiner should report any residual 
symptomatology associated with the 
veteran's hiatal hernia, and whether these 
symptoms include pain, vomiting, material 
weight loss and hematemesis or melena with 
moderate anemia; or other symptom 
combinations productive of severe 
impairment of health.  Furthermore, the 
examiner should comment on whether the 
veteran suffers from a ventral hernia, and 
if so, whether or not that hernia, and the 
service-connected hiatal hernia, have 
overlapping residual symptoms.  All 
opinions expressed should be supported by 
reference to pertinent evidence.  

3. Upon completion of the development of the 
record requested by the Board, and any 
other development deemed appropriate by 
the RO, the RO should again consider the 
veteran's claim.  If action taken remains 
adverse to the veteran, he and his 
accredited representative should be 
furnished an SSOC concerning all evidence 
added to the record since the last SSOC.  
Thereafter, the veteran and his 
representative should be given an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, if otherwise in 
order.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and ensure due process of law.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




